DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 8-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 19, 2021.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 7, 10, 13-14, 17, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wahlstrom (US 2007/0074659).

In reference to Claim 1, Wahlstrom discloses a method for manufacturing a three-dimensional object by successive depositions of layers of a viscous material ([0012], liquid resin) comprising the following steps: providing a working surface on which layers are deposited ([0012], support platform); providing a volume of viscous material in proximity to the working surface ([0016]-[0017], vat); applying at least one portion of the volume of viscous material onto the working surface by moving, substantially parallel to the working surface, at least one recoater blade linked to a proximity sensor ([0018]-[0022], sensor within recoater carrier housing), said recoater blade being held, during its movement, at a predetermined distance from said working surface ([0019]), characterized in that the predetermined distance is calculated according to at least one calibration value defined in a prior calibrating operation comprising the following steps: positioning at least one calibration stop at a distance comprised between a first distance and a second distance from the working surface ([0020]), the at least one calibration stop being configured to enable the triggering of a signal in case of contact between the at least one calibration stop and the proximity sensor ([0020]); moving the recoater blade linked to the proximity sensor towards one of the at least one calibration stop; stopping the movement of the recoater blade as soon as a signal indicates a contact between the calibration stop and the proximity sensor ([0020]); and estimating the distance between the recoater blade and the working surface after stopping the movement, the at least one calibration value comprising the estimated distance ([0020]).

In reference to Claim 2, Wahlstrom discloses the method of Claim 1, as described above.
Wahlstrom discloses during the prior calibrating step, a step of estimating an initial position corresponding to the position of the recoater blade, after stopping the movement, in relation to an axis and a reference point linked to a motor used to modify the height of the recoater blade, the at least one calibration value comprising the initial position ([0018], making adjustments in any of three directions).

In reference to Claim 3, Wahlstrom discloses the method of Claim 2, as described above.
Wahlstrom discloses the axis and the reference point are linked to a motor used to modify the height of the recoater blade ([0018]-[0020], making adjustments in any of three directions).

In reference to Claim 4, Wahlstrom discloses the method of Claim 1, as described above.
Wahlstrom discloses the movement is a vertical movement towards a top calibration stop or towards a bottom calibration stop ([0018]-[0020], making adjustments in any of three directions).

In reference to Claim 7, Wahlstrom discloses the method of Claim 1, as described above.
Wahlstrom discloses the prior calibrating operation comprises an initial step of positioning the recoater blade linked to the proximity sensor at a predetermined distance from the calibration stop ([0020]).

In reference to Claim 10, Wahlstrom discloses the method of Claim 2, as described above.
Wahlstrom discloses the movement is a vertical movement towards a top calibration stop or towards a bottom calibration stop ([0020]).

In reference to Claim 13, Wahlstrom discloses the method of Claim 2, as described above.
Wahlstrom discloses the prior calibrating operation comprises an initial step of positioning the recoater blade linked to the proximity sensor at a predetermined distance from the calibration stop ([0020]).

In reference to Claim 14, Wahlstrom discloses the method of Claim 3, as described above.


In reference to Claim 17, Wahlstrom discloses the method of Claim 3, as described above.
Wahlstrom discloses the prior calibrating operation comprises an initial step of positioning the recoater blade linked to the proximity sensor at a predetermined distance from the calibration stop ([0020]).

In reference to Claim 20, Wahlstrom discloses the method of Claim 4, as described above.
Wahlstrom discloses the prior calibrating operation comprises an initial step of positioning the recoater blade linked to the proximity sensor at a predetermined distance from the calibration stop ([0020]).

Allowable Subject Matter
Claims 5-6, 11-12, 15-16, and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY C GRACE whose telephone number is (571)270-1113. The examiner can normally be reached Monday-Thursday 7:00 AM - 5:00 PM EST, Friday 7:00 AM - 11:00 AM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571)272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KELSEY C. GRACE
Examiner
Art Unit 1742



/KELSEY C GRACE/               Examiner, Art Unit 1742